Title: James H. McCulloch to Thomas Jefferson, 14 December 1818
From: McCulloch, James H.
To: Jefferson, Thomas


          
            Sir
            Custom House Balto Collts Off’ 
              Decr 14 1818
          
          I had the pleasure of receiving your letter of the 28th Ulto respecting a box of books shipped by Mr Beasly for you in the Dumfries from Havre de Grace & directed to my care. I had waited for the opportunity of receiving & shipping the box to Richmond, or you  should have been informed at first of its arrival, & answered afterwards upon receiving your letter. It is to day put on board the Schooner Federalist J Brown for that place, & I have informed Mr Gibson of its going to his care.
          The rules of the Custom House are not rigidly applied in the cases of such whose public station & services have continued a privilege of dispensation from some formalities. If you have no friend here Sir, to make the entry when the invoice is received, it will be sufficient to remit the duties upon your own calculation in this manner.
          
            
               
              The amt of cost ⅌ bookseller’s or agent’s acct—
            
            
              
              charges of carria French duty &c—(insurce commiss & outward packag excepted)
            
            
              
              10 ⅌ Ct added to value—& upon the aggregate 15 ⅌ Ct
            
          
          Francs estimated a 18½ Cts ⅌—& 1¼ ⅌ Ct added to make dollars; & this will be a good Custom House reckoning in the case of this article.
          
            I remain Sir with all the respect & readiness to serve that you can wish—very sincerely
            Jas H McCulloch
          
        